People v Conde (2018 NY Slip Op 00466)





People v Conde


2018 NY Slip Op 00466


Decided on January 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2018

Acosta, P.J., Renwick, Kapnick, Kahn, Kern, JJ.


5546 17/16

[*1]The People of the State of New York, Respondent,
vFama Conde, Defendant-Appellant.


Law Offices of Danielle Neroni, Albany (Angela Kelley of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered June 7, 2016, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 8½ years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his guilty plea (see generally People v Frederick, 45 NY2d 520 [1978]). Defendant asserted that on the day of the plea he had not received his antidepressant medication. However, there is nothing in the record to suggest that this circumstance had any effect on defendant's thought processes (see People v Hamm, 17 AD3d 105 [1st Dept 2005], lv denied 5 NY3d 763 [2005]). The plea minutes and the court's stated recollection of the plea proceedings support a finding that the medication, or the absence thereof, had no effect on defendant's ability to understand the proceedings. Defendant appeared lucid throughout, and actively sought out a plea offer. Nothing in the thorough allocution casts doubt on defendant's guilt or on the voluntariness of his plea.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 25, 2018
CLERK